STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

STATE OF LOUISIANA NO. 2022 KW 0611

VERSUS

CHAZ L. BROWN AUGUST 29, 2022

In Re: Chaz L. Brown, applying for supervisory writs, 22nd
Judicial District Court, Parish of St. Tammany, No.
605,914.

 

BEFORE : McDONALD, McCLENDON, AND HOLDRIDGE, JJ.

WRIT DENIED ON THE SHOWING MADE. Relator failed to include
a copy of the application for postconviction relief, the State’s
response, if any, the district court’s ruling on the application
for postconviction relief, the bill of information, and the
transcript of relator’s guilty plea and sentencing.
Supplementation of this writ application and/or an application
for rehearing will not be considered. See Uniform Rules of
Louisiana Courts of Appeal, Rules 2-18.7 & 4-9. In the event
relator elects to file a new application with this court, the
application should include the entire contents of this
application, the missing items noted above, and a copy of this
ruling.

PMc
GH

COURT OF APPEAL, FIRST CIRCUIT

asl)

DEPUTY CLERK OF COURT
FOR THE COURT